Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the Request for Continued Examination filed 17 January 2021.  Claims 2-5, 9-13, 16-20 have been amended.  Claim 1 has been previously canceled.  Claims 2-21 are pending and have been considered below.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 January 2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 24 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,729,352 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 2-4, 6, 9-11, 13, 16-18, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schleier-Smith (US 2010/0241580 A1) in view of Iskold et al. (US 2010/0280860 A1) and further in view of Hoffman et al. (US 2006/0015416 A1).

Claim 1. (Cancelled)

Claim 2.  Schleier-Smith discloses a method comprising: 
receiving a historical record of messages exchanged between a user and other members in a(n asymmetric) member network, dynamic information such as user interactions, relationships with other users, user connections, social records, social history records, and/or any communication records can be recorded and stored in the user data repository (P. 0032), interactions/actions that occur in an online social network can include sending or receiving a message, the interaction/connection manager module records these actions and determines the sender and recipient of these actions, if the action pertains to a group, the interaction/connection manager module also determines and stores the associated group (P. 0040); 
determining, for each of the other members in the (asymmetric) member network, a likelihood of the user establishing a relationship with a respective member in the (asymmetric) member network, the selection module selects relevant users that are not existing social connections of the user, since the relevancy scoring process determines the likelihood that the user would be interested in meeting another person, people that the user has already met, can, in one embodiment, be excluded from the selection process (P. 0068),the responsiveness of each of the relevant users is a factor in determining their relevancy ranks and thus subsequently affecting the likelihood that they will be presented to another user (P. 0073), 
the determination based at least in part on a number of transactional characteristics of a message exchange between the user and the respective member in the historical record, a user is able to send and receive notifications of interest and respond to notifications of interest sent from another user (P. 0083), weighting factors are assigned to some or all of the social history records and can be used to compute the statistical attributes; the weighting factors can depend on the specific type of social interaction, for example, the sending or receiving of a message can be assigned a higher weighting factor than a social connection, the posting of a comment can also be assigned a higher weighting factor than a social connection (P. 0092) and receiving an invitation is different from sending messages and posting comments (P. 0094) Transactional characteristics include sending or receiving messages has different characteristics from posting a comment, which are different from receiving an invitation;  
providing a recommendation for the user to form the relationship [with] the respective member of the (asymmetric) member network, the score generator module generates relevancy scores for multiple users based on their relevancy to a particular user using interactions/connections that occurred in an online social network (P. 0058) the selection module selects candidate users to be introduced to a participating user for example, based on relevancy to the particular user (P. 0065), the selection module selects relevant users that are not existing social connections of the user, since the relevancy scoring process determines the likelihood that the user would be interested in meeting another person, people that the user has already met, can, in one embodiment, be excluded from the selection process (P. 0068), presenting multiple relevant users (P. 0070), the responsiveness of each of the relevant users is a factor in determining their relevancy ranks and thus subsequently affecting the likelihood that they will be presented to another user (P. 0073) a relevant with profile photo is presented to a user on the user’s profile page (P. 0106)
on a profile page associated with the user, photos and other information about relevant users that the user has selected are displayed on the user’s profile page (P. 0107, Fig. 6B).

Schleier-Smith does not disclose an asymmetric member network, as disclosed in the claims.  However, in the same field of invention, Iskold discloses users view and interact with objects (e.g. a book, a restaurant, a stock quote) presented on a webpage wherein interactions by the user are recorded at a network node for the object and at a network node for the user (P. 0038) the user interacts with the object in a contextual social network (P. 0049) wherein the nodes are updated in the contextual social network (P. 0051) user nodes are queried to identify other viewers who have viewed the object (P. 0054) including any recorded viewers that have been designated by the user as "friends" to be followed and information about these friends and the other viewers who have recently viewed the object ("recent people") (P. 0055) displaying friends and recent people for a selected object (P. 0059) wherein the user may select another viewer to view the viewer’s profile which includes icons for viewing icons of people being followed by the viewer and people the user is following (P. 0061) the user may select a friend icon to display the profile of the friend, which includes counts of followers and people the friend is following, wherein the counts of followers and follows are not equal (P. 0104) the user may invite others to join the contextual social network (P. 0105) a user may follow a follower of the user's friend if the user determines that the user and the follower share a common interest (P. 0106) When any user interacts with an object displayed on a webpage, the interaction and the identity of the user is recorded, and when a user selects an object, other users (friends, users the friend follows and followers of the friend) are displayed to the user (suggested users) wherein the numbers of followers and users followed for any user are not necessarily equal (an asymmetrical member network), and the user may then follow any user.  Therefore, considering the teachings of Schleier-Smith and Iskold, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine an asymmetric member network with the teachings of Schleier-Smith with the motivation to introduce the user to people that may not be in the user’s immediate social network but that the user may share a common interest with.

Schleier-Smith does not disclose providing a recommendation for the user to form the relationship by being a selected follower following the respective member of the asymmetric member network, as disclosed in the claims.  However, Iskold discloses if a user approves a viewer wishing to include the user on an ongoing basis in their contextual social networks, then the viewer becomes a follower of the user (P. 0040) wherein if a user’s presence is protected, the user will only appear in “facerolls” for people approved by the user (Fig. 5B, 5C) The user’s followers and follows will only be visible to users who are approved if the user selects the “Protect my presence” option, otherwise, the user’s followers and follows will be viewable by all other users, i.e. public.  Therefore, considering the teachings of Schleier-Smith and Iskold, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine providing a recommendation for the user to form the relationship by being a selected follower following the respective member of the asymmetric member network with the teachings of Schleier-Smith and Iskold with the motivation to allow the user more control over how the user participates in the contextual social network.

Schleier-Smith does not disclose wherein the selected follower receives both public posts and private posts of the respective member in the asymmetric member network, as disclosed in the claims.  However, in the same field of invention, Hoffman discloses users register in a supply chain management system based on pre-existing relationships (P. 0505) members of the integrated supply chain management system form relationships (P. 0580) wherein the supply chain management system includes a portal with a public site and a private site (secured access) and the portal supports communications between the supply chain coordinator and the community and between community members (P. 1101) wherein tier 1 and tier 2 registered users have access to public and private pages (P. 1114, 1115) and non-registered tier 3 users have access to public pages only (P. 1116).  Relationships are determined based on whether users are registered or non-registered, and registered members have access to public and private pages, while non-registered users have access to only public pages, and users may communicate on either the public and private pages or on the public pages.  Therefore, considering the teachings of Schleier-Smith, Iskold and Hoffman, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the selected follower receives both public posts and private posts of the respective member in the asymmetric member network with the teachings of Schleier-Smith and Iskold with the motivation to allow a user control over the function of granting permissions to other users, i.e. follower users, based on criteria related to relationships between users.

Claim 3.  Schleier-Smith, Iskold and Hoffman disclose the method of claim 2, and Schleier-Smith further discloses the suggestion includes a profile image of the respective member, a name of the respective member, and a location of the respective member, a suggested relevant user is presented with a photo and demographic information including name, age and location (P. 0106, Fig. 6A).  Schleier-Smith does not disclose providing the user with a suggestion to make the relationship between the user and the respective member public on a profile page, as disclosed in the claims.  However, Hoffman discloses tier 1 and tier 2 users who have public and private access and tier 3 users who have only public access, as noted above.  Hoffman further discloses a new retail member is added to the proper group/the supply chain member node (P. 1336) and the retailer’s group/supply chain member information is compared with the group/supply chain member # the retailer is already associated to, and if it is different, the retailer should be reassigned to the appropriate group/supply chain member node using an auto-add/delete (P. 1339) or auto-associate process (P. 1340).  Schleier-Smith suggests members to a user for forming relationships. In Hoffman, members in the system have relationships with each other and the access privileges are determined by the relationships (tier 1, tier 2, tier 3), and new members are automatically added or associated with the appropriate group or member node, therefore, new members would be given their access privileges according to the member node to which they are assigned; therefore, the combination of Hoffman with Schleier-Smith would add suggesting the member’s or user’s access type when the suggestion is made to the user of Schleier-Smith to form a relationship.  Therefore, considering the teachings of Schleier-Smith, Iskold and Hoffman, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine providing the user with a suggestion to make the relationship between the user and the respective member public on a profile page with the teachings of Schleier-Smith, Iskold and Hoffman with the motivation to allow a user control over the function of granting permissions to other users, i.e. follower users, based on criteria related to relationships between users.

Claim 4.  Schleier-Smith and Iskold disclose the method of claim 2, and Schleier-Smith further discloses the profile page includes a count of members that the user follows in the asymmetrical member network, while a user may have existing friendship connections (P. 0080) Fig. 5 includes an area entitled “Friends” and lists “No friends”, however, when the user selects the meet me tab (P. 0104) and selects relevant users, the “Yes List” tab displays the photos and numbers (18) of the relevant users the user has chosen to follow 0107, Fig. 6B) It is clear that Schleier-Smith lists the user’s friends and the number of friends after the user has added the connection.  Iskold has been combined with Schleier-Smith for the limitation including an asymmetrical member network.  Schleier-Smith does not disclose providing the user with a suggestion to make the relationship between the user and the respective member public on a profile page, as disclosed in the claims.  However, Hoffman discloses tier 1 and tier 2 users who have public and private access and tier 3 users who have only public access, as noted above.  Hoffman further discloses a new retail member is added to the proper group/the supply chain member node (P. 1336) and the retailer’s group/supply chain member information is compared with the group/supply chain member # the retailer is already associated to, and if it is different, the retailer should be reassigned to the appropriate group/supply chain member node using an auto-add/delete (P. 1339) or auto-associate process (P. 1340).  Schleier-Smith suggests members to a user for forming relationships. In Hoffman, members in the system have relationships with each other and the access privileges are determined by the relationships (tier 1, tier 2, tier 3), and new members are automatically added or associated with the appropriate group or member node, therefore, new members would be given their access privileges according to the member node to which they are assigned; therefore, the combination of Hoffman with Schleier-Smith would add suggesting the member’s or user’s access type when the suggestion is made to the user of Schleier-Smith to form a relationship.  Therefore, considering the teachings of Schleier-Smith, Iskold and Hoffman, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine providing the user with a suggestion to make the relationship between the user and the respective member public on a profile page with the teachings of Schleier-Smith, Iskold and Hoffman with the motivation to allow a user control over the function of granting permissions to other users, i.e. follower users, based on criteria related to relationships between users.

Claim 6.  Schleier-Smith, Iskold and Hoffman disclose the method of claim 2, but Schleier-Smith does not disclose the asymmetrical member network is asymmetric such that at least one member of the asymmetrical member network that does not follow the user in the asymmetrical member network is followed by the user, as disclosed in the claims.  However, Iskold discloses a user profile with counts of followers and people the user is following, wherein the counts of followers and follows are not equal (P. 0104).  While the follower/following count is for a friend of the user, it is clear that the counts could be applied to the user profile in Schleier-Smith.  Therefore, considering the teachings of Schleier-Smith, Iskold and Hoffman, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the asymmetrical member network is asymmetric such that at least one member of the asymmetrical member network that does not follow the user in the asymmetrical member network is followed by the user with the teachings of Schleier-Smith, Iskold and Hoffman with the motivation to provide a comprehensive set of information of a user’s social network so that a user may know all users in the social network instead of just a subset and to further provide the user with information about other users who consider the user to be relevant.

Claim(s) 9, 10, 11, 13 is/are directed to system (comprising: one or more processors; and a memory with instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations) claim(s) similar to the method claim(s) of Claim(s) 2, 3, 4, 6 and is/are rejected with the same rationale.

Claim(s) 16, 17, 18, 20 is/are directed to non-transitory computer readable medium (with instructions that, when executed by one or more computers, cause the one or more computers to perform operations) claim(s) similar to the method claim(s) of Claim(s) 2, 3, 4, 6 and is/are rejected with the same rationale.

Claim(s) 5, 12, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schleier-Smith (US 2010/0241580 A1) in view of Iskold et al. (US 2010/0280860 A1) and Hoffman et al. (US 2006/0015416 A1) and further in view of Sarbaev et al. (US 2009/0254456 A1).

Claim 5.  Schleier-Smith, Iskold and Hoffman disclose the method of claim 2, but Schleier-Smith does discloses providing the user with a suggestion to make the relationship between the user and the respective member public on a profile page, as disclosed in the claims.  However, Hoffman discloses tier 1 and tier 2 users who have public and private access and tier 3 users who have only public access, as noted above.  Hoffman further discloses a new retail member is added to the proper group/the supply chain member node (P. 1336) and the retailer’s group/supply chain member information is compared with the group/supply chain member # the retailer is already associated to, and if it is different, the retailer should be reassigned to the appropriate group/supply chain member node using an auto-add/delete (P. 1339) or auto-associate process (P. 1340).  Schleier-Smith suggests members to a user for forming relationships. In Hoffman, members in the system have relationships with each other and the access privileges are determined by the relationships (tier 1, tier 2, tier 3), and new members are automatically added or associated with the appropriate group or member node, therefore, new members would be given their access privileges according to the member node to which they are assigned; therefore, the combination of Hoffman with Schleier-Smith would add suggesting the member’s or user’s access type when the suggestion is made to the user of Schleier-Smith to form a relationship.  Therefore, considering the teachings of Schleier-Smith, Iskold and Hoffman, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine providing the user with a suggestion to make the relationship between the user and the respective member public on a profile page with the teachings of Schleier-Smith, Iskold and Hoffman with the motivation to allow a user control over the function of granting permissions to other users, i.e. follower users, based on criteria related to relationships between users.

Schleier-Smith does not disclose the profile page includes a count of members that follow the user in the asymmetrical member network, as disclosed in the claims.  However, in the same field of invention, Sarbaev discloses a GUI 800 for presenting a participant-related header to a web page of a social network (P. 0097) displays a total number of participants who are followers of the participant (P. 0099).  Therefore, considering the teachings of Schleier-Smith, Iskold, Hoffman and Sarbaev, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the profile page includes a count of members that follow the user in the asymmetrical member network with the teachings of Schleier-Smith, Iskold and Hoffman.  One would have been motivated to combine the profile page includes a count of members that follow the user in the asymmetrical member network with the teachings of Schleier-Smith, Iskold and Hoffman in order to provide a comprehensive set of information of a user’s social network so that a user may know all users in the social network instead of just a subset and to further provide the user with information about other users who consider the user to be relevant.

Claim(s) 12 is/are directed to system (comprising: one or more processors; and a memory with instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations) claim(s) similar to the method claim(s) of Claim(s) 5 and is/are rejected with the same rationale.

Claim(s) 19 is/are directed to non-transitory computer readable medium (with instructions that, when executed by one or more computers, cause the one or more computers to perform operations) claim(s) similar to the method claim(s) of Claim(s) 5 and is/are rejected with the same rationale.

Claim(s) 7-8, 14-15, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schleier-Smith (US 2010/0241580 A1) in view of Iskold et al. (US 2010/0280860 A1) and Hoffman et al. (US 2006/0015416 A1) and further in view of Shin et al. (US 2010/0031180 A1).

Claim 7.  Schleier-Smith, Iskold and Hoffman discloses the method of claim 2, but Schleier-Smith does not disclose the historical record of messages includes email messages and chat messages, and further comprising: determining a composite value that is a summation of a number of emails sent from the user to the respective member multiplied by a first weight and a number of chat messages sent from the user multiplied by a second weight; and comparing the composite value to a threshold value, wherein providing the recommendation is based on the composite value meeting the threshold value, as disclosed in the claims.  However, Schleier-Smith discloses weighting values are assigned to the edges of nodes (representing users) that represent social interactions used to determine relevancy scores with a higher score indicating a higher probability the users would want to be related (P. 0048) wherein vector addition or subtraction can be used to perform the linear or weighted combination (P. 0049) the relevant users may be selected as the users with scores in the top 15% range or the top 200 ranking users or a rank in the top 10-15% range of all scored users (P. 0067) each occurrence of the same type of interaction, for example, messages sent, that occurs between two users can each be represented by its own edge or a single edge representing messages that can be weighted with the number of messages (P. 0080) relevancy scores can be calculated using weighted combinations of different social interaction parameters (P. 0062, 0096) electronic notification (e.g., notification of interest) can take upon the form of an email, a text message, or a combination (P. 0110).  Scheier-Smith discloses communication through email and text, each connecting edge between user nodes can represent different types of social interactions and relevancy can be determined by weighted combinations of different parameters, but Schleier-Smith does not explicitly disclose that the weighed combination is of different types of messaging.  In the same field of invention, Shin discloses the level determination information may be defined to calculate the level scores by allocating different level scores according to types of communication data (a phone call, an SMS message, an MMS message, and the like), for example, when a user makes the phone call to a counterparty, a level score of +10 may be allocated; when the user transmits the SMS message, a level score of +2 may be allocated; when the user receives the phone call from the counterparty, a level score of +5 may be allocated; and when the user receives the SMS message from the counterparty, a level score of +1 may be allocated (P. 0045).  Therefore, considering the teachings of Schleier-Smith, Iskold, Hoffman and Shin, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the historical record of messages includes email messages and chat messages, and further comprising: determining a composite value that is a summation of a number of emails sent from the user to the respective member multiplied by a first weight and a number of chat messages sent from the user multiplied by a second weight; and comparing the composite value to a threshold value, wherein providing the recommendation is based on the composite value meeting the threshold value with the teachings of Schleier-Smith, Iskold and Hoffman with the motivation to account for different preferred communication modes of different contacts when determining the likelihood that one user would want to be related to another user as different users may communicate more frequently on different communication platforms.

Claim 8.  Schleier-Smith, Iskold, Hoffman and Shin disclose the method of claim 7, and Schleier-Smith further discloses the first weight includes a correspondence between the number of emails sent from the user to the respective member and a probability that the user would choose to be related to the respective member, weighting values are assigned to the edges of nodes (representing users) that represent social interactions used to determine relevancy scores with a higher score indicating a higher probability the users would want to be related (P. 0048) each occurrence of the same type of interaction, for example, messages sent, that occurs between two users can each be represented by its own edge or a single edge representing messages that can be weighted with the number of messages (P. 0080) weighting factors are assigned to some or all of the social history records and can be used to compute the statistical attributes; the weighting factors can depend on the specific type of social interaction, for example, the sending or receiving of a message can be assigned a higher weighting factor than a social connection, the posting of a comment can also be assigned a higher weighting factor than a social connection (P. 0092) electronic notification (e.g., notification of interest) can take upon the form of an email, a text message, or a combination (P. 0110).

Claim(s) 14, 15 is/are directed to system (comprising: one or more processors; and a memory with instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations) claim(s) similar to the method claim(s) of Claim(s) 7, 8 and is/are rejected with the same rationale.

Claim(s) 21 is/are directed to non-transitory computer readable medium (with instructions that, when executed by one or more computers, cause the one or more computers to perform operations) claim(s) similar to the method claim(s) of Claim(s) 7 and is/are rejected with the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states:
Amended claim 2 recites, in part:

.. . providing a recommendation for the user to form the relationship by being a selected follower following the respective member of the asymmetric member network, wherein the selected follower receives both public posts and private posts of the respective member in the asymmetric member network. 

The cited portions of Schleier-Smith and Iskold fail to teach or suggest “providing a recommendation for the user to form the relationship by being a selected follower following the respective member of the asymmetric member network, wherein the selected follower receives both public posts and private posts of the respective member in the asymmetric member network” as recited by amended claim 2.

The examiner has combined new reference Hoffman with Schleier-Smith for the amended claims.  Hoffman disclosed users register in a supply chain management system based on pre-existing relationships.  Members of the integrated supply chain management system form relationships, wherein the supply chain management system includes a portal with a public site and a private site (secured access) and the portal supports communications between the supply chain coordinator and the community and between community members.  Tier 1 and tier 2 registered users have access to public and private pages and non-registered tier 3 users have access to public pages only.  Relationships are determined based on whether users are registered or non-registered, and registered members have access to public and private pages, while non-registered users have access to only public pages, and users may communicate on either the public and private pages or on the public pages.  Hoffman further discloses a new retail member is added to the proper group/the supply chain member node and the retailer’s group/supply chain member information is compared with the group/supply chain member # the retailer is already associated to, and if it is different, the retailer should be reassigned to the appropriate group/supply chain member node using an auto-add/delete or auto-associate process.  Schleier-Smith suggests members to a user for forming relationships. In Hoffman, members in the system have relationships with each other and the access privileges are determined by the relationships (tier 1, tier 2, tier 3), and new members are automatically added or associated with the appropriate group or member node, therefore, new members would be given their access privileges according to the member node to which they are assigned.  The combination of Hoffman with Schleier-Smith would add suggesting the member’s or user’s access type when the suggestion is made to the user of Schleier-Smith to form a relationship.
Claims 9 and 16 include similar limitations as Claim 2 and have been rejected with the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        7/29/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177